361 S.W.3d 475 (2012)
STATE of Missouri, Respondent,
v.
Mario ROWELL, Appellant.
No. ED 96405.
Missouri Court of Appeals, Eastern District, Division Three.
March 13, 2012.
Timothy J. Forneris, St. Louis, MO, for Appellant.
Chris A. Koster, Attorney General, John M. Reeves, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Mario Rowell ("Defendant") appeals from the judgment upon his conviction by a jury of murder in the second degree, Section 565.021, RSMo 2000, armed criminal action, Section 571.015, RSMo 2000, forcible rape, Section 566.030, RSMo 2000, and forcible sodomy, Section 566.060, RSMo 2000, for which he was sentenced to four consecutive terms of life imprisonment. Defendant contends the trial court: (1) abused its discretion in failing to grant Defendant's motion to strike the prosecutor's question and Defendant's answer after the prosecutor elicited Defendant's testimony about his prior convictions of assault, armed criminal action, and attempted robbery with a gun that happened at Emerson Market, which was in the same neighborhood as the murder; (2) erred in submitting Instruction No. 15, a separate offense instruction telling the jury to consider each count separately, because the instruction misstated the law; and (3) abused its discretion in overruling Defendant's objection and allowing the State to admit into evidence the victim's family photograph.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).